Citation Nr: 0022895	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of sight in the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for loss of sight in 
the left eye.


REMAND

The veteran filed his claim for compensation under 38 
U.S.C.A. § 1151 in June 1996.  In that claim, the veteran 
asserted that loss of vision in the left eye occurred because 
too many ophthalmologic procedures, including five separate 
surgeries, were preformed on that eye from January 1995 to 
August 1995.  He further contended that the natural 
progression of his disease would not have resulted in the 
severity of left eye vision loss he now suffers if the 
surgical treatment had not been rendered when it was.  

38 U.S.C.A. § 1151 (West 1991) provides that, if a veteran 
incurs an injury, or an aggravation of an injury, as the 
result of VA medical or surgical treatment, and the injury or 
aggravation results in additional disability to the veteran, 
disability compensation is awarded in the same manner as if 
the disability were service-connected.

The regulation which implements this statutory benefit 
provides, in pertinent part, that, in determining whether 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  The regulation further provides that compensation is 
not payable for "the continuance or natural progress" of 
disease or injury for which VA care was authorized.  38 
C.F.R. § 3.358(b)(2) (1999).

Moreover, a determination that "additional disability" was 
caused by VA treatment requires evidence that any increase in 
disability is "not merely coincidental" with the treatment, 
but "actually the result" thereof, and the regulation 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation.  38 C.F.R. § 3.358(c)(1), (2).

The Board notes that the veteran is not required to show that 
there was fault or negligence in the VA medical treatment 
rendered.  Brown v. Gardner, 513 U.S. 115 (1994).  Although 
section 1151 was recently modified to require that an injury 
from VA hospitalization or treatment be caused by 
carelessness, negligence, fault, or an unforeseeable event, 
before benefits may be awarded under section 1151, the new 
standard applies only to claims filed on or after October 1, 
1997.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
VAOPGCPREC 40-97 (1997).  Since the veteran's appeal was 
pending prior to this date, it continues to be subject to 
review under the prior statutory language and interpretation, 
where that is more favorable to the veteran.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

Thus, to establish a well-grounded claim for benefits under 
38 U.S.C.A. § 1151, the veteran must provide competent 
evidence of the existence of two elements: (1) that he 
suffered an additional disability when his left eye vision 
before and after the ophthalmologic surgeries in 1995 are 
compared; and, (2) that the additional disability occurred as 
the result of rather than coincidental to the VA 
ophthalmologic treatment, including hospitalization or 
surgical treatment, irrespective of fault.

In a statement of the case issued in August 1997, the RO 
informed the veteran that there was a VA medical opinion of 
record indicating that the veteran's left eye vision loss was 
a result of the aggressive nature of his diabetic retinopathy 
and was not related to ophthalmologic care.  In a substantive 
appeal submitted later that same month, in August 1997, the 
veteran stated that treating ophthalmologists had advised him 
that his vision loss was due to the timing of the surgeries.  
The veteran attached a notarized statement from his brother 
indicating that the treating ophthalmologists had stated to 
the veteran, in the presence of his brother, that his left 
eye vision loss was due to trauma resulting from the short 
interval between the ophthalmologic surgical procedures.

The RO did not inform the veteran, in the August 1997 
statement of the case, that he must obtain in writing any 
medical opinions supporting his claim, as the veteran had 
not, at that time, indicated that such opinions had been 
rendered.  Until the veteran has been advised of the elements 
necessary to establish a well-grounded claim of entitlement 
to compensation under 38 U.S.C.A. § 1151, and has been given 
an opportunity to provide such evidence, the Board is unable 
to determine whether the veteran has submitted a well-
grounded claim.  

The Board further notes that the veteran's ophthalmologic 
surgeries were performed at Barnes Hospital, because VA did 
not have facilities to perform the surgeries.  The operative 
records from Barnes Hospital have not been associated with 
the claims file.  The veteran has clearly referenced these 
records in his substantive appeal, and the RO should attempt 
to obtain these records.

Because further information must be obtained prior to a 
determination as to whether the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for additional left eye 
disability is or is not well-grounded, this case is REMANDED 
for the following action:

1.  The veteran should be informed that 
medical opinions supporting his claim 
must be obtained in writing, and he must 
be informed of the requirements necessary 
to submit a well-grounded claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151.

2.  The RO should obtain the records of 
the veteran's 1995 treatment at Barnes 
Hospital, after obtaining any necessary 
authorization(s) from the veteran.  The 
RO should also review the inpatient and 
outpatient VA records of the veteran's 
ophthalmologic treatment of the left eye, 
after the records from Barnes Hospital 
have been obtained, to assure that all VA 
records of treatment for the left eye 
have been associated with the claims file 
and that no VA records, inpatient or 
outpatient, are missing. 

3.  After obtaining the additional 
information requested in paragraphs #1 
and #2 above, the RO should review the 
claim, make a determination was to 
whether the claim is well-grounded, and, 
if so, complete any further development 
necessary to fulfill the duty to assist 
the veteran, to include VA ophthalmologic 
examination, if needed, and further 
development of medical opinion, based on 
all evidence of record, as necessary.  

4.  After all necessary development has 
been completed, the RO should 
readjudicate the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for 
additional left eye disability.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case reflecting consideration of any 
additional evidence obtained on remand, 
and should be afforded a reasonable 
opportunity to respond.

Then, the case should be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




